People v Lebron (2017 NY Slip Op 08488)





People v Lebron


2017 NY Slip Op 08488


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Richter, J.P., Manzanet-Daniels, Andrias, Kern, Singh, JJ.


5140 629/13

[*1]The People of the State of New York, Respondent,
vHector Lebron, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Christina Wong of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Robert E. Torres, J.), rendered December 16, 2015, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him, as a second violent felony offender, to a term of 18 years, unanimously affirmed.
Even if we assume that defense counsel's highly ambiguous remarks constituted adoption of defendant's pro se constitutional speedy trial motion (see People v Rodriguez, 95 NY2d 497, 501-03 [2000]), appellate review of this issue is foreclosed because defendant pleaded guilty while the motion remained undecided (see e.g. People v Capellan, 142 AD3d 923 [2016][1st Dept 2016], lv denied 28 NY3d 1123 [2016]). Defendant's arguments concerning whether he made a knowing and intentional waiver are misplaced, because he forfeited review "by operation of law as soon as he pleaded guilty" (People v Alexander, 19 NY3d 203, 219 [2012]).
In any event, defendant's failure to provide this Court with transcripts of the relevant court appearances renders his constitutional speedy trial claim unreviewable for that reason as well (see e.g. People v Thomas, 128 AD3d 440 [1st Dept 2015], lv denied 25 NY3d 1208 [2015]). In particular, "these minutes are necessary because of their bearing on the critical issue of the reasons for the delay" (id. at 440). To the extent that the present record permits review, defendant has not established a violation of his constitutional right to a speedy trial (see People v Taranovich, 37 NY2d 442, 445 [1975]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK